PER CURIAM.
Carlos C. Vicaria challenges his adjudication of guilt following his guilty plea to a charge that he violated section 817.034, Florida Statutes (1995), by participating in an organized scheme to defraud the state medicaid program. It is apparent from the record of the sentencing hearing that the trial court was mistaken in the instant case as to whether it possessed the discretion to withhold adjudication when the state urges an adjudication. A trial court may, in its discretion, adjudge a defendant guilty, or stay and withhold adjudication of guilty, pursuant to section 948.01(2), Florida Statutes (1997), unless a withholding of adjudication is specifically proscribed. See, e.g., section 784.07, Florida Statutes (1997). Accordingly, we reverse the conviction and vacate the sentence. On remand, the trial court has the discretion to adjudicate appellant guilty or to withhold adjudication upon the entry of findings of fact in support of the exercise of its discretion.
REVERSED and REMANDED for further proceedings.
ERVIN, VAN NORTWICK AND BROWNING, JJ., CONCUR.